United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 19-3503
                    ___________________________

                             Daniel Cvijanovich

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

                       United States Secret Service

                   lllllllllllllllllllllDefendant - Appellee
                                  ____________

                 Appeal from United States District Court
                  for the District of North Dakota - Fargo
                                ____________

                         Submitted: May 26, 2020
                           Filed: May 29, 2020
                              [Unpublished]
                              ____________

Before BENTON, SHEPHERD, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
        Daniel Cvijanovich appeals the district court’s1 adverse grant of summary
judgment in his pro se Freedom of Information Act (FOIA) action. After a careful
review, we conclude that the district court did not abuse its discretion in declining to
review the requested unredacted documents in camera, see Peltier v. Fed. Bureau of
Investigation, 563 F.3d 754, 759 (8th Cir. 2009) (decision to perform in camera
inspection is reviewed for abuse of discretion; in camera review should be limited as
it is contrary to the traditional judicial role of deciding issues in an adversarial context
upon evidence produced openly in court); and did not err in granting summary
judgment, see Madel v. United States Dep’t of Justice, 784 F.3d 448, 451 (8th Cir.
2015) (grant of summary judgment is reviewed de novo; summary judgment is
appropriate where an agency proves that it has fully discharged its obligations under
FOIA). Accordingly, we affirm. See 8th Cir. R. 47B.
                           ______________________________




       1
       The Honorable Alice R. Senechal, United States Magistrate Judge for the
District of North Dakota, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                            -2-